Petition for Writ of Mandamus Denied and Memorandum Opinion filed
February 20, 2020.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-19-00694-CV



 IN RE LIBERTY COUNTY MUTUAL INSURANCE COMPANY, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              334th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2018-86095

                         MEMORANDUM OPINION

      On September 10, 2019, relator Liberty County Mutual Insurance Company
(“Liberty”) filed a petition for writ of mandamus in this court. See Tex. Gov’t Code
Ann. § 22.221 (Supp.); see also Tex. R. App. P. 52. Real party-in-interest and
plaintiff is Shane Baldwin. In the petition, relator asks this court to compel the
Honorable Steven Kirkland, presiding judge of the 334th District Court of Harris
County, to vacate his June 11, 2019 order striking the counter-affidavit of Matthew
Koepplinger, D.O. contesting the reasonableness and necessity of Baldwin’s medical
expenses.

      With certain exceptions not applicable here, to obtain mandamus relief, a
relator must show both that the trial court clearly abused its discretion and that the
relator has no adequate remedy at law, such as an appeal. In re Garza, 544 S.W.3d
836, 840 (Tex. 2018) (orig. proceeding) (per curiam); In re Prudential Ins. Co. of
Am., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding).

      Because Liberty has not shown it has no adequate remedy at law, such as an
appeal, we deny Liberty’s petition for writ of mandamus.


                                       PER CURIAM

Panel consists of Justices Jewell, Bourliot, and Zimmerer.




                                          2